J-S68029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAYSON S. MONTANEZ,                     :
                                         :
                   Appellant             :   No. 279 MDA 2017

            Appeal from the Order Entered September 26, 2016
             In the Court of Common Pleas of Luzerne County
             Criminal Division at No.: CP-40-CR-0000160-2015

BEFORE: LAZARUS, J., DUBOW, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY DUBOW, J.:                    FILED FEBRUARY 12, 2018

      Appellant, Jayson S. Montanez, appeals from the September 26, 2016

Order entered in the Luzerne County Court of Common Pleas denying his pre-

trial Petition for Writ of Habeas Corpus. After careful review, we quash this

appeal.

      On February 14, 2017, this Court granted Appellant’s December 27,

2016 Petition for Review after concluding that Appellant’s due process

challenge to the use of hearsay evidence alone to establish a prima facie case

presented an “extraordinary circumstance” upon which to allow appeal of an

interlocutory order. See Order Granting Petition for Review, filed 2/14/17;

Commonwealth v. Ricker, 120 A.3d 349, 354 (Pa. Super. 2015) (holding

that exceptional circumstances existed to warrant review of interlocutory

appeal of an order denying habeas relief on similar grounds because “it

present[ed] an important constitutional question regarding whether a

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S68029-17


powerful state governmental entity violates federal and state constitutional

principles in allowing a defendant to be restrained of his liberty and bound

over for trial based solely on hearsay evidence.”).

       However, after we granted the Petition for Review, this Court decided

Commonwealth v. McClelland, 165 A.3d 19 (Pa. Super. 2017), and

addressed the very issue upon which we had based our conclusion that

“extraordinary circumstances” existed in the instant matter to justify our grant

of permission to appeal.1

       Because McClelland is dispositive and binding precedent resolving

Appellant’s issue, extraordinary circumstances no longer support this Court’s

ability to review the trial court’s interlocutory Order. See McClelland, supra

at 23.    Accordingly, the Order from which Appellant has appealed is an

unreviewable interlocutory Order and this Appeal must be quashed.

       Appeal quashed. Case remanded for further proceedings consistent with

McClelland, supra. Jurisdiction relinquished.




____________________________________________


1 The McClelland Court held that an accused’s due process rights are not
violated by a preliminary hearing at which the Commonwealth presents only
hearsay evidence. Id. at 32-33.

                                           -2-
J-S68029-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2018




                          -3-